Citation Nr: 9915957	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from April 2 to April 
28, 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
St. Petersburg Regional Office (RO) September 1995 rating 
decision which, in pertinent part, denied service connection 
for loss of vision (refractive error).  In March 1998, this 
claim was remanded to the RO for additional development of 
the evidence.


REMAND

In the March 1998 remand, the RO was requested, in pertinent 
part, to ask the veteran to submit documentation from and/or 
identify all medical care providers who treated his vision 
impairment since service.  A letter requesting such 
documentation and/or the identity of medical care providers 
who treated him for any eye disability, including 3 medical 
information release forms (VA Forms 21-4142) to authorize the 
RO to obtain such medical evidence directly from any such 
physicians, was mailed to his last known address in March 
1998, but no response was received from the veteran.  The 
aforementioned attempts to satisfy the duty to assist under 
38 U.S.C.A. § 5107(a) appear to have been effectively 
frustrated by the veteran through his lack of cooperation in 
this regard.  Olson v. Principi, 3 Vet. App. 480 (1992).

The pertinent evidence of record in March 1998 indicated that 
the veteran's uncorrected vision was impaired prior to 
service entrance, but that his corrected visual acuity was 
20/20, bilaterally, thus qualifying him for active service.  
During his brief active service, his visual acuity 
deteriorated to the extent that he was separated from service 
after only about a month of active duty.  Post-service 
evidence reveals that he continues to experience bilateral 
eye and vision problems.  What is not clear, however, is 
whether his eye disabilities are etiologically related to 
active service and/or any injury sustained therein, or 
whether any pre-service disabilities, including refractive 
error, were permanently aggravated during his period of 
service.  The RO was thus requested to schedule a VA 
ophthalmologic examination to determine the nature and 
etiology of any eye disabilities currently present.

While the available post-March 1998 remand record includes 
June 25 and August 3, 1998 computer-generated printouts 
revealing that the veteran failed to report for 
ophthalmologic examinations scheduled for June 25 and August 
3, 1998, the record does not contain a copy of the 
notification letter to the veteran informing him of the time 
and place of such examinations, of his duty to report for 
same pursuant to 38 C.F.R. § 3.326(a) (1998), and of the 
consequences of his failure to report for the scheduled 
examinations under 38 C.F.R. § 3.655 (1998).  This matter has 
not escaped his representative's attention (see May 1999 
written presentation to the Board).  The Board notes that a 
June 5, 1998 letter from the RO, addressed to the veteran at 
his address of record, notified him that he would be informed 
by separate letter of the time and place of his upcoming 
examination; he was also informed that if he failed to report 
for the examination, his claim could be denied.

In view of the foregoing, the claim of service connection for 
bilateral eye disability is REMANDED for the following 
action:

1.  The RO must supply for the record a 
copy of the notification letters to the 
veteran informing him to report for VA 
ophthalmologic examinations scheduled 
for June and August 1998.

2.  Only if a copy of the notification 
letters is unavailable for association 
with the claims folder, the veteran 
should be afforded another opportunity 
to report for a VA ophthalmologic 
examination to determine the origins and 
etiology of any eye disability found.  
When scheduling him for the examination, 
the veteran must be informed at his last 
known address of record, of the time and 
place of the examination, his duty to 
report for such examinations under 
38 C.F.R. § 3.326(a), and the 
consequences of his failure to report.  
38 C.F.R. § 3.655(b); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  A 
copy of the notification letter to the 
veteran must be documented in the claims 
folder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
indicated testing should be 
accomplished.  A definitive diagnosis is 
imperative:  (a) the examiner should be 
requested to provide an opinion as to 
whether it is as likely as not that any 
eye disability found is causally related 
to service.  To the extent possible, the 
examiner should be asked to comment on 
any in-service eye pathology which may 
be distinguished from post-service 
pathology; if so, the examiner should 
explain such distinction; and (b) the 
examiner should be asked to provide an 
opinion whether any pre-service or 
congenital eye disability underwent 
increase in disability during service 
(aggravation) beyond its natural 
progress.  

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinion, remedial action 
should be undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Thereafter, if the remaining benefit sought on appeal is not 
granted, the veteran and his representative should be 
provided a supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


